DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 & 3/1/2022 are being considered by the examiner.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 & 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160334883), in view of Koseki (US 20180052564).
As to claim 1, Kim teaches a proximity detection device [abstract & fig. 13 & para. 95] configured to detect an object (object) [figs. 6 & 13 & para. 63] that is in proximity thereto using a plurality of light emitting elements (IR-LED 210 corresponding to T1 to T4) [fig. 6 & para. 63-67] and light receiving elements (light receiving sensors 230, corresponding to R1 to R4) [fig. 6 & para. 63-67] receiving reflected light obtained by reflection of irradiation light from corresponding light emitting elements of the plurality of light emitting elements by the object (light reflected by an object) [fig. 6 & para. 63-67], the proximity detection device comprising: 
a drive unit (light source driving unit 240) [fig. 6 & 11 & para. 65] configured to sequentially drive the light emitting elements of the plurality of light emitting elements, where the light emitting elements of the plurality of light emitting elements are arranged linearly in a horizontal direction [figs. 6, 11, & 13]; 
a measurement unit (light receiving sensor multiplexer 250 utilized with ADC 260) [fig. 6 & para. 63-67] configured to measure detection levels of the light receiving elements when the light emitting elements of the plurality of light emitting elements sequentially emit light [figs. 6, 11, & 13 & para. 63-67 & 89], respectively; and
an estimation unit (controller 270) [figs. 6, 11, & 13 & para. 89] configured to estimate a position of the object in the horizontal direction on the basis of a plurality of measurement results of the measurement unit [figs. 6, 11, & 13 & para. 89].
Kim does not explicitly teach a correction unit configured to correct the position estimated by the estimation unit, 
wherein the correction unit is configured to correct the estimated position so that a larger correction is made as the estimated position is closer to one side in the horizontal direction, and so that a smaller correction is made as the estimated position is closer to the other side in the horizontal direction that is opposite to the one side.
Koseki teaches the concept of a detection device [abstract & para. 27] that utilizes 
a correction unit (contact position correction unit) [figs. 1-2c & para. 38-44] configured to correct the position estimated by the estimation unit, 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity detection device of Kim, such that the proximity detection device further utilizes a correction unit configured to correct the position estimated by the estimation unit, wherein the correction unit is configured to correct the estimated position so that a larger correction is made as the estimated position is closer to one side in the horizontal direction, and so that a smaller correction is made as the estimated position is closer to the other side in the horizontal direction that is opposite to the one side, as taught by Koseki, improve usability by accurately determining a user’s intended input, as taught by Koseki [para. 9-10].
As to claim 2, Kim as modified by Koseki teaches the proximity detection device according to claim 1, wherein the correction unit is configured to calculate a peak position [Kim: figs. 6, 11, & 13 & para. 63-67 & 89] of the detection levels on the basis of the measurement results of the measurement unit, such that the estimated position is corrected on the basis of the calculated peak position [Kim: figs. 6, 11, & 13 & para. 63-67 & 89].
As to claim 3, Kim as modified by Koseki teaches the proximity detection device according to claim 2, wherein the correction unit is configured to determine a weighting coefficient [Koseki: figs. 1-2c, 4, 8, 9b & para. 38-44, 68-70, & 110-115] so that a correction amount based on the peak position is larger as the peak position is closer to the one side and is smaller as the peak position is closer to the other side [Koseki: figs. 1-2c, 4, 8, 9b & para. 38-44, 68-70, & 110-115].
As to claim 10, Kim as modified by Koseki teaches the proximity detection device according to claim 1, wherein: 
the plurality of light emitting elements and light receiving elements are disposed in a lower portion of a touch panel display [Kim: fig. 6 & para. 63-67], 
the light receiving elements include a first light receiving element (light receiving sensor corresponding to R1) [Kim: figs. 6, 11, & 13 & para. 63-67 & 89] disposed between first and second light 
the measurement unit is configured to measure detection levels of the first light receiving element when the first and second light emitting elements emit light [Kim: figs. 6, 11, & 13 & para. 63-67 & 89-91], respectively, and measures detection levels of the second light receiving element when the third and fourth light emitting elements emit light [Kim: figs. 6, 11, & 13 & para. 63-67 & 89-91], respectively.
As to claim 11, Kim as modified by Koseki teaches the proximity detection device according to claim 10, wherein the display is disposed between a driver's seat and a front passenger's seat (AVN device 34 with gesture input apparatus 200) [Kim: figs. 2-3, 6, & 13 & Koseki: para. 27], and the one side is a front passenger's seat side and the other side is a driver's seat side (AVN device 34 with gesture input apparatus 200) [Kim: figs. 2-3, 6, & 13 & Koseki: para. 27].

Claims 4, 6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Koseki, and further in view of Kobayashi (US 20140015950). 
As to claim 4, Kim as modified by Koseki teaches the proximity detection device according to claim 3 (see above).
Kim as modified by Koseki does not explicitly teach wherein the estimation unit is configured to calculate the estimated position by calculating a centroid between horizontal coordinates detected by respective detection levels of the plurality of light emitting elements and the plurality of measurement results of the measurement unit.
 Kobayashi teaches the concept of a proximity detection device [abstract] that utilizes an estimation unit is configured to calculate the estimated position by calculating a centroid (midpoint p0) [figs. 4a-4d, 6, & 11 & para. 39, 65, & 72] between horizontal coordinates detected by respective detection levels of a plurality of light emitting elements (lighting devices 24 to 27) [fig. 14 & para. 71] and a plurality of measurement results of a measurement unit (image sensing devices 28 & 29) [fig. 14 & para. 71].

As to claim 6, Kim as modified by Koseki teaches the proximity detection device according to claim 2 (see above).
Kim as modified by Koseki does not explicitly teach wherein the estimation unit is configured to calculate the estimated position by calculating a centroid between horizontal coordinates detected by respective detection levels of the plurality of light emitting elements and the plurality of measurement results of the measurement unit.
 Kobayashi teaches the concept of a proximity detection device [abstract] that utilizes an estimation unit is configured to calculate the estimated position by calculating a centroid (midpoint p0) [figs. 4a-4d, 6, & 11 & para. 39, 65, & 72] between horizontal coordinates detected by respective detection levels of a plurality of light emitting elements (lighting devices 24 to 27) [fig. 14 & para. 71] and a plurality of measurement results of a measurement unit (image sensing devices 28 & 29) [fig. 14 & para. 71].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify estimation unit of the proximity detection device of Kim as modified by Koseki, such that the estimation unit is further configured to calculate the estimated position by calculating a centroid between horizontal coordinates detected by respective detection levels of the plurality of light emitting elements and the plurality of measurement results of the measurement unit, as taught by Kobayashi, to improve accuracy and reliability of detecting user input, as taught by Kobayashi [para. 9].
As to claim 8, Kim as modified by Koseki teaches the proximity detection device according to claim 1 (see above).

Kobayashi teaches the concept of a proximity detection device [abstract] that utilizes an estimation unit is configured to calculate the estimated position by calculating a centroid (midpoint p0) [figs. 4a-4d, 6, & 11 & para. 39, 65, & 72] between horizontal coordinates detected by respective detection levels of a plurality of light emitting elements (lighting devices 24 to 27) [fig. 14 & para. 71] and a plurality of measurement results of a measurement unit (image sensing devices 28 & 29) [fig. 14 & para. 71].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify estimation unit of the proximity detection device of Kim as modified by Koseki, such that the estimation unit is further configured to calculate the estimated position by calculating a centroid between horizontal coordinates detected by respective detection levels of the plurality of light emitting elements and the plurality of measurement results of the measurement unit, as taught by Kobayashi, to improve accuracy and reliability of detecting user input, as taught by Kobayashi [para. 9].

Allowable Subject Matter
Claims 5, 7, & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nagahara et al. 			(US 20130265248).
Narikawa et al. 			(US 20140253512).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694